Citation Nr: 0819594	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  06-30 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to October 
1946 and from October 1950 to March 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision by which the RO denied 
entitlement to a TDIU rating.  

In April 2008, the veteran testified at a hearing before the 
undersigned at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16(a) (2007).  Where these percentage requirements are not 
met, entitlement to the benefits on an extraschedular basis 
may be considered when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service- connected disabilities.  See 38 C.F.R. §§ 3.321(b), 
4.16(b) (2007).  The veteran's service-connected hearing loss 
is rated 70 percent disabling, and he is thus eligible for a 
TDIU rating under applicable law and regulations.  

The veteran contends that he is unable to work due to his 
severely impaired hearing.  He has not been employed since 
the mid 1980's when he took a somewhat early retirement for 
reasons not exclusively to do with his hearing.  He attempted 
a career in real estate subsequent to his retirement, but 
could not pursue that profession due to his hearing 
impairment.

The record does not contain a comprehensive medical opinion 
regarding whether the veteran's service-connected 
disabilities, which are bilateral hearing loss and tinnitus, 
preclude gainful employment consistent with his work 
experience and training.  The Board emphasizes that age is 
not a consideration in this matter.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Schedule a VA medical examination to 
determine whether the veteran's service-
connected disabilities, bilateral hearing 
loss and tinnitus, in and of themselves, 
preclude substantially gainful employment 
based on his education and employment 
experience.  

2.  The RO should then undertake any other 
development deemed necessary and 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case.  The veteran and his representative 
should be given the opportunity to respond 
to the supplemental statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



